AO 458 (Rev. 06/09)Case    2:19-cv-02027-MCE-AC
                    Appearance of Counsel               Document 19 Filed 01/22/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                                           for the
                                               Eastern District
                                            __________  DistrictofofCalifornia
                                                                     __________


        VERONICA BRILL, et al.,                               )
                         Plaintiff                            )
                            v.                                )      Case No.   19-cv-2027 MCE-AC
        MICHAEL L. POSTLE, et al.                             )
                        Defendant                             )

                                             APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                         Justin F. Kuraitis                                                                           .


Date:     January 22, 2020                                                            /s/ Richard Pachter
                                                                                        Attorney’s signature

                                                                       Richard Pachter (120069)
                                                                                    Printed name and bar number

                                                                       500 Capitol Mall, Suite 2200
                                                                       Sacramento, CA 95864
                                                                                              Address
                                                                           richard@pachterlaw.com
                                                                                           E-mail address

                                                                            (916) 485-1617
                                                                                         Telephone number
                                                                             (916) 379-7838
                                                                                            FAX number
